In a proceeding pursuant to CPLR 7503 to stay arbitration, Catherine Grandstaff appeals from so much of an order of the Supreme Court, Rockland County (Lefkowitz, J.), dated November 8, 1993, as determined, upon confirming the award, that the interest payable to her was to be computed as of the date of the award.
Ordered that the order is affirmed insofar as appealed from, with costs.
The provision of CPLR 5001 (b) which authorizes the computation of interest "from the earliest ascertainable date the cause of action existed” in actions to recover damages for breach of contract is inapplicable to the underlying action, which was to recover damages for personal injuries (see, Love v State of New York, 78 NY2d 540, 542). Miller, J. P., O’Brien, Thompson, Santucci and Joy, JJ., concur.